DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/31/2019 has been entered.
Status of Claims
	Claim(s) 12, 14-15 and 17-23 are pending in the application. Claim(s) 13 and 16 are canceled. The previous rejection(s) under 35 U.S.C 103 have been withdrawn in light of amendments made to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. 
Claim 21 recites “…in PC or PB position…”, however, neither the specification nor the claims define what a PC or PB position entails. For the purposes of examination, the examiner is interpreting a PC or PB position as being a position in which the two half shells are position on top of each other.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 14-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Roland (WO 0176930 A1) in view of Gruss (WO 2010015246)
As Per Claim 12, Roland discloses a carrier component for a vehicle application [abstract], comprising:
 two half-shells [Fig. 2, #3 & #4], which form the carrier component [Fig. 2, #1], that are U-shaped in cross section [Fig. 2, #3 & #4] and welded to one another at their end faces facing one another [Fig.2, #24 & #25; Page. 11, Lines 416-424; “…6 This is followed by an end part 38 arranged downstream parallel to the axis of symmetry 27, which forms the contact point with the two end faces 24 to the lower part 4, which is connected to the lower part 4 with a connecting element. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example. The groove 39 formed by the overlap on an outer side 40 opposite the axis of symmetry 27 or an inner side 41 of the jacket pipe 1 facing the axis of symmetry 27 is of great advantage for the production of a connection, in particular a welded connection…” the reference explicitly states that a welded connection is created due to the overlap of the end faces], the end faces  [Fig.2, #24 & #25], each respectively being a front side of a leg [Fig. 2, #38 & #43] of a half-shell [Fig. 2, #3 & #4] in contact with an opposing end face [Fig.2, #24 & #25] of the other half-shell [Fig. 2, #3 & #4];, 
wherein each end face is terminated by an internal side face [Annotated Fig. 2 below, #A & #B] and an external side face [Fig. 2, #B & #C] of the leg of the half-shell [Fig. 2, #38 & #43], the external side face [Annotated Fig. 2, #A & #B below]  being opposite the internal side face [ Annotated Fig. 2, #D & #C below], and wherein internal side faces [Annotated Fig. 2, #D & #C below] of each half-shell face [Fig. 2, #3 & #4]  toward an interior [refer to annotated Fig. 1, #E below] of the carrier component [Fig. 2, #1] formed by the two half-shells [Fig. 2, #3 & #4];
wherein, in a position in which one of the two half-shells [Fig. 2, #3] is arranged above the other half-shell [Fig. 2, #4], the end faces of the lower half-shell [Fig. 1, #4] protrude outward [refer to annotated Fig. 2, #I below] in relation to the external side faces [Annotated Fig. 2, #A & #B below] of the other half-shell [Fig. 2, #3] in the assembling of the half-shells for external joining of same [Fig. 2, #3 & #4]; 
wherein the end faces [Fig. 2, #25] of one of the two half-shells [Fig. 2, #3] protrude inward [refer to annotated Fig. 1, #II below] in relation to the internal side faces  [Annotated Fig. 2, #C & #D below] of the other half-shell [Fig. 2, #4]; 

    PNG
    media_image1.png
    1614
    1218
    media_image1.png
    Greyscale

wherein the end faces [Fig. 2, #18 & #28] of the half-shells [Fig. 2, #20 & #30] are connected over their entire contact width [Fig. 2, #30] with a weld seam [Par. 15; “…This zero gap interface (also referred to as "interface") facilitates a high quality laser welded butt joint (30) that structurally attaches the upper sheet metal stamped component (10) and a lower sheet metal stamped component (20) so as to create a continuous hollow structural element (1) of a variable cross section….”]; 
wherein the outward protrusion [refer to annotated Fig. 2, #I below] of each end face of the one half-shell [Fig. 2, #4] is greater than 0.0 mm [Fig. 2, #24; as clearly shown in the figure, the outward protrusion of the end face (24) protrudes as a specific length. Although not noted, it is clear that said length is greater than 0.0 mm, as a there is a clear distance that it is protruded by.] in relation to the opposing end face of the other half-shell [Fig. 2, #3]. 
wherein the inward protrusion [refer to annotated Fig. 1, #II below]  of the one half-shell [Fig. 2, #3], in relation to the other half-shell [Fig. 2, #4], is integrated into the weld seam with formation of a weld with the other half- shell [Page. 11, Lines 416-424; “…6 This is followed by an end part 38 arranged downstream parallel to the axis of symmetry 27, which forms the contact point with the two end faces 24 to the lower part 4, which is connected to the lower part 4 with a connecting element. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example. The groove 39 formed by the overlap on an outer side 40 opposite the axis of symmetry 27 or an inner side 41 of the jacket pipe 1 facing the axis of symmetry 27 is of great advantage for the production of a connection, in particular a welded connection…” the reference explicitly states that a welded connection is created due to the overlap of the end faces, as it provides a great advantage. As shown in the drawings, the inner protrusion (25) of the weld faces constitute said welded connection].

    PNG
    media_image1.png
    1614
    1218
    media_image1.png
    Greyscale

Ronald does not explicitly disclose that the outward protrusion is less than or equal to 0.5 mm 
However, Roland discloses the outward protrusion having a sufficient length that protrudes outwards [Page. 11, Lines 419-420; “…. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example…”]
Roland discloses the benefits of the overlap length in that it is of great advantage for the production of a welded connection, since such design simplifies the preparatory work. [Page. 11, Lines 420-425]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
That is, in this instance, modifying the prior art to have the outward protrusion being less than or equal to 0.5 mm would yield the already disclosed benefit of that such a design simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Ronald to further include the outward protrusion is less than or equal to 0.5 mm to simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] as it would have been a product of routine optimization.
Roland does not explicitly disclose wherein the inward protrusion of the one half-shell, in relation to the other half-shell, is integrated into the weld seam with formation of a fillet weld with the other half- shell. 
Gruss, much like Roland and Dield, pertains to fillet weld on a lap joint between a first joining partner and second joining partner. [abstract]
Gruss discloses wherein the inward protrusion [Fig. 1, #3] of the one workpiece [Fig. 1, #1], in relation to the other workpiece [Fig. 1, #2], is integrated into the weld seam with formation of a fillet weld [Fig. 3, #10] with the other workpiece [Fig. 1, #1].
Gruss discloses the benefits of the fillet weld in that it improves weld properties, in particular strength, ductility and hot cracking behavior.  [Par. 1, Par. 3, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inward protrusion as taught by Roland in view of the protrusion as taught by Gruss to further include wherein the inward protrusion of the one half-shell, in relation to the other half-shell, is integrated into the weld seam with formation of a fillet weld with the other half- shell to improve the weld properties, in particular strength, ductility and hot cracking behavior.  [Par. 1, Par. 3, Lines 1-3]
As Per Claim 14, Ronald discloses wherein the outward protrusion of each end face [Fig. 2, #24]  of the one half-shell [Fig. 2, #4] is greater than 0.0 mm in relation to the opposing end face [Fig. 2, #25] of the other half-shell. [Fig. 2, #25; as clearly shown in the figure, the outward protrusion of the end face (24) protrudes as a specific length. Although not noted, it is clear that said length is greater than 0.0 mm, as a there is a clear distance that it is protruded by.] 
Ronald does not explicitly disclose that the outward protrusion is less than or equal to 0.1 mm 
However, Roland discloses the outward protrusion having a sufficient length that protrudes outwards [Page. 11, Lines 419-420; “…. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example…”]
Roland discloses the benefits of the overlap length in that it is of great advantage for the production of a welded connection, since such design simplifies the preparatory work. [Page. 11, Lines 420-425]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
That is, in this instance, modifying the prior art to have the outward protrusion being less than or equal to 0.1 mm would yield the already disclosed benefit of that such a design simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Ronald to further include the outward protrusion is less than or equal to 0.1 mm to simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] as it would have been a product of routine optimization.
As Per Claim 15, Roland does not explicitly discloses wherein the overlap of adjacent ends faces  of the two half-shells is 90% or more in relation to a width of one of the end faces, and wherein, if the adjacent end faces have two different widths, said overlap relates to a smaller width of the two different widths.
However, Roland discloses that the overlap of adjacent end faces has a relation to a width of one of the end faces. [Page. 11, Lines 419-420; “…. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example…”]
Roland discloses the benefits of the overlap length in that it is of great advantage for the production of a welded connection, since such design simplifies the preparatory work. [Page. 11, Lines 420-425]
As stated in the MPEP “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
That is, in this instance, modifying the prior art to have the overlap of adjacent ends faces  of the two half-shells is 90% or more in relation to a width of one of the end faces would yield the already disclosed benefit of that such a design simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Ronald to further include the overlap of adjacent ends faces  of the two half-shells is 90% or more in relation to a width of one of the end faces, and wherein, if the adjacent end faces have two different widths, said overlap relates to a smaller width of the two different widths to simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] as it would have been a product of routine optimization.
As Per Claim 17, Roland discloses wherein wall sections [Fig. 2, #34 and #43] of the adjoining half-shells [Fig. 2, #3 & #4] are in the same spatial position [Fig. 2, #34 & #43], at least with respect to end sections thereof supporting the end faces [Fig. 2, #24 & #25].
As Per Claim 18, Roland does not explicitly discloses an outer wall spacing [Fig. 2, #I below] between the external side faces [Fig. 2, #A below] of the one half-shell is greater [Fig. 2, #4] than an outer wall spacing [refer to annotated Fig. 2, #VI below] of the other half-shell [Fig. 2, #3] by double the width of the outward protrusion [Fig. 2, #D below] of each end face of the one half-shell [Fig. 2, #4 below; Page. 11, Lines 419-420; “…. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example…”as explicitly discloses in the reference the protruding lengths (I & II) are both half the thickness of the uniform legs, and as shown suggested below in the figures, the difference between the outer wall spacing (V) of the first half-shell and the spacing (VI) of the other half shell, is the thickness of one leg, as suggested in the annotated Figure below. That is, as depicted below the distance of (V; correlating to (A) in the instant application Figure 2 reproduced below) is greater than the distance of (VI; correlating to (I) in the instant application Figure 2 reproduced below) by at least double of the width of the overlap (outward protrusion; I) , as recited and suggested in the Figures reproduced below] .

    PNG
    media_image2.png
    1682
    1363
    media_image2.png
    Greyscale

Annotated Figure from Prior Art

    PNG
    media_image3.png
    752
    1092
    media_image3.png
    Greyscale

Reproduced Figure 2 of Instant application 

As Per Claim 19, Roland discloses wherein the carrier component [Fig. 2, #1] is a rail, a sub-frame, or a component of a sub-frame. [Page 1, Lines 13-16; “…3 The invention relates to a casing tube for a steering shaft, a bearing element, in particular for the bearing of a steering shaft, a bearing box and a method for mounting bearing elements on a bearing box…” the examiner is interpreting the casing tube as being a sub-frame component]

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Roland in view of Gruss as applied to claim 12, and further in view of Tamai (US 2014/0064831)
As Per Claim 20, Roland discloses all limitations of the invention except wherein each half-shell is a formed steel sheet or aluminum sheet component.
Tamai, much like Roland pertains to an automobile frame component. [abstract] 
Tamai discloses each half-shell is a formed steel sheet [Par. 1; “…The present invention relates to an automobile frame component made of thin steel sheets, and particularly to an automobile frame component that has a great influence on stiffness of a automobile body….”] or aluminum sheet component.
Tamai discloses the benefits of the shells being made of steel in that they have a great influences on stiffness of the automobile body. [Par. 1] 
Therefore, it would have been obvious to modify the carrier component as taught by Roland in view of the component as taught by Tamai to further include each half-shell is a formed steel sheet or aluminum sheet component to improve the stiffness of the automobile body. [Par. 1]

Claim(s) 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Roland (WO 0176930 A1) in view of Dielt (US 2011/0259859) in further view of Gruss (WO 2010015246) 
As Per Claim 21, as best understood by the Examiner, Roland discloses a method to produce a carrier component formed by two half-shells [Fig. 2, #3 & #4], which are U-shaped in cross-section [Fig. 2, #3 & #4], for a vehicle application [abstract], comprising the following steps:
providing two half-shells [Fig. 2, #3 & #4] adjacent to one another with ends faces [Fig. 2, #24 & #25] of the half-shells facing each other [Fig. 2, #3 & #4], the end faces [Fig. 2, #24 & #25] each respectively being a front side of a leg [Fig. 2, #38 & #43] of a half-shell [Fig. 2, #3 & #4] terminated by two side faces of the leg [Fig. 2, #38 & #43]  of the half- shell [Fig. 2, #3 & #4]; 
arranging and retaining the half-shells [Fig. 2, #3 & #4] with their end faces adjoining one another [Fig. 2, #24 & #25], with allowance of a capillary gap, such that the end faces [Fig. 2, #24] of one [Fig. 2, #4] of the two half-shells [Fig. 2, #3 & #4] protrude outward [refer to annotated Fig. 2, #I] as relates to the end faces [Fig. 2, #25] of the other half-shell [Fig. 2, #3] and said outward protrusion [refer to annotated Fig. 2, #I] is pointing upward [refer to annotated Fig. 2, #II], and the end faces [Fig. 2, #25] of the other half-shell [Fig. 2, #3] protrude inward [refer to annotated Fig. 2, #II] as relates to the end faces  [Fig. 2, #24] of the first one half-shell [Fig. 2, #4] and said inward protrusion is pointing downward [refer to annotated Fig. 2, #II]; and
subsequently fusioning of the adjoining end faces [Fig. 2, #24 & #25] along wall sections of the two half- shells [Fig. 2, #3 & #4] opposite one another externally in PC or PB position [Fig. 2, #24 & #25] to form a weld seam extending over the overlap of the adjoining end faces [Fig. 2, #24 & #25; Page. 11, Lines 416-424; “…6 This is followed by an end part 38 arranged downstream parallel to the axis of symmetry 27, which forms the contact point with the two end faces 24 to the lower part 4, which is connected to the lower part 4 with a connecting element. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example. The groove 39 formed by the overlap on an outer side 40 opposite the axis of symmetry 27 or an inner side 41 of the jacket pipe 1 facing the axis of symmetry 27 is of great advantage for the production of a connection, in particular a welded connection…”]; 
with the half-shells [Fig. 2, #3 & #4] are arranged such that the outward protrusion of each end face [Fig. 2, #24] of the one half-shell [Fig. 2, #4] is greater than 0.0 mm in relation to the opposing end face [Fig. 2, #25] of the other half-shell. [Fig. 2, #3; as clearly shown in the figure, the outward protrusion of the end face (24) protrudes as a specific length. Although not noted, it is clear that said length is greater than 0.0 mm, as a there is a clear distance that it is protruded by.]

    PNG
    media_image1.png
    1614
    1218
    media_image1.png
    Greyscale

Ronald does not explicitly disclose that the outward protrusion is less than or equal to 0.5 mm 
However, Roland discloses the outward protrusion having a sufficient length that protrudes outwards [Page. 11, Lines 419-420; “…. By using a uniform wall thickness 28 and 29, an overlap is created on the end faces 24 and 25 of the upper part 3 and the lower part 4 at the imaginary parting plane 26, which can correspond to half the wall thickness 28 and 29, for example…”]
Roland discloses the benefits of the overlap length in that it is of great advantage for the production of a welded connection, since such design simplifies the preparatory work. [Page. 11, Lines 420-425]
As stated in the MPEP, “…Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation…" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) [MPEP 2144(II)(A)] 
That is, in this instance, modifying the prior art to have the outward protrusion being less than or equal to 0.5 mm would yield the already disclosed benefit of that such a design simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the outward protrusion as taught by Ronald to further include the outward protrusion is less than or equal to 0.5 mm to simplifies the preparatory work that is to be done in a broader sense for the connection of the upper part and the lower part , since the execution of assembly devices can be made structurally simpler and more economical [Page 11, Lines 424-427] as it would have been a product of routine optimization.
Roland does not disclose simultaneous fusioning of the adjoining end faces along wall sections of two half- shells
Dielt, much like Roland, pertains to a welding system. [abstract]
Dielt discloses simultaneous fusioning of the adjoining end faces  along wall sections of the two workpieces. [Fig. 3a, #6 & #7; Par. 29, “…the device 1 with simultaneous welding or fixing on both sides, i.e., on the inside and on the outside, of the tube 6 on the metal sheet 7 in the curved section….”]
Dielt discloses the benefits of simultaneously fusioning the workpieces in that it results in a qausi continuous production with minimized dead times. [Par. 29]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the fusioning of the two half shells as taught by Roland in view of the welding as taught by Dielt to further include simultaneously fusioning of the adjoining end faces along wall sections of two half- shells to result in a qausi continuous production with minimized dead times. [Par. 29]
Neither Roland nor Dielt disclose wherein the fusioning is carried out such that the inward protrusion is used as a weld filler metal and integrated into the weld seam with the formation of a fillet weld. 
Gruss, much like Roland and Dield, pertains to fillet weld on a lap joint between a first joining partner and second joining partner. [abstract]
Gruss discloses wherein the fusioning is carried out such that the protrusion [Fig. 1, #3] is used as a weld filler metal and integrated into the weld seam with the formation of a fillet weld [Claim 1; “…wholly or partially is filled with a filler material consisting of molding (3) so that the molding (3) with two joining partners (1, 2) is in contact and beyond the joining region also protrudes….”]. 
Gruss discloses the benefits of the filler material in that it improves weld properties, in particular strength, ductility and hot cracking behavior.  [Par. 1, Par. 3, Lines 1-3] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the inward protrusion as taught by Roland in view of the protrusion as taught by Gruss to further include wherein the fusioning is carried out such that the inward protrusion is used as a weld filler metal and integrated into the weld seam with the formation of a fillet weld to improve the weld properties, in particular strength, ductility and hot cracking behavior.  [Par. 1, Par. 3, Lines 1-3]
As Per Claim 22, Roland discloses wherein the fusioning is carried out as welding. [Page 4, Lines 147-150; “…the number of individual components and the number of joining processes, in particular welding processes…”]
As Per Claim 23, Roland discloses wherein welding is carried out as MIG/MAG, 2-wire, double-wire, WIG, plasma, laser, or laser hybrid welding. [Page 4, Lines 145-150; “…The first and further part is, for example, via a connecting element such. B. a weld, in particular a laser or plasma weld, connected to each other…”]
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/              Examiner, Art Unit 3761                                                                                                                                                                                          

/ERIN E MCGRATH/               Primary Examiner, Art Unit 3761